DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 3/16/22 has been considered by the examiner.
Election/Restrictions
 	Applicant's election with traverse of Group II in the reply filed on 8/24/2022 is acknowledged.  The traversal is on the ground(s) that the method cannot be practiced without the claimed slope compensation circuit.  This is not found persuasive because the method can be practiced without the slope compensation as claimed in the apparatus, that is, a slope compensation circuit coupled to an output of the CSA. Applicant argues the slope compensation circuit being coupled to the output of the CSA would not likely cause the claims to be patentably distinct, but has not stated such a limitation is an obvious variant. Examiner maintains nonobvious differences exist between the method and apparatus claims. Applicant further argues it is incorrect to assert that the apparatus can be used to practice a different process when the operations recited are similar. However, the method contains additional nonobvious limitations such as the slope compensation output based on an input current of the buck-boost converter and a slope compensation circuit. Applicant argues there would not be a serious examination burden if restriction were not required. Examiner disagrees as a good faith effort was made to examine both groups, yet the examiner was unable to do so in the time allowed.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 	Claim(s) 6 and 9-10 are rejected under 35 U.S.C. 102a1 as being anticipated by Namekawa (US 2014/0084882). 	 	With respect to claim 6, Namekawa discloses an integrated circuit (IC) controller (Fig. 1 6) for a Universal Serial Bus (USB) Type-C device [capable of intended use], the IC controller comprising: a current sense amplifier (CSA) (Fig.1 1 10) to measure an input current (Fig. 1 (1),(2)) of a buck-boost converter (Fig. 1 1-3,104,111); a slope compensation circuit (Fig. 1 12,14,16, Igap) coupled to an output (Fig. 1 Io) of the CSA, the slope compensation circuit to add (Fig. 1 14) an offset (Fig. 1 Igap) to the output of the CSA when enabled; and a controller (Fig. 1 13,19) coupled to the slope compensation circuit, wherein the controller is operable to: detect (Fig. 1 13) a transition of the buck-boost converter from a first mode (Fig. 2A VIN < VOUT) having a first duty cycle (Fig. 2E DRVBSTn when VIN < VOUT) to a second mode (Fig. 2A VIN > VOUT) having a second duty cycle (Fig. 2E DRVBSTn when VOUT < VIN) that is less than the first duty cycle; and control (Fig. 2C Igap) the offset output by the slope compensation circuit to nullify an error in the output of the CSA caused by the transition (paragraph 24).  	With respect to claim 9, Namekawa discloses the IC controller of claim 6, wherein the first mode (Fig. 2A VOUT < VIN with duty DRBBCKn greater with VOUT < VIN than when VOUT > VIN) is a buck-boost mode (Fig. 2B STEP-UP/DOWN) that follows a buck mode (BB-buck mode) (Fig. 2B STEP-DOWN), and wherein, to control the slope compensation circuit, the controller is further operable to: measure (Fig. 1 125) an output voltage (Vout) (Fig. 1 VOUT) of the buck-boost converter; measure an input voltage (Vin) (Fig. 1 VIN) of the buck-boost converter; and determine (Fig.1 13) that the Vin meets or exceeds a first threshold (Fig. 1 19) associated with Vin approaching Vout.  	With respect to claim 10, Namekawa discloses the IC controller of claim 6, wherein the first mode is a buck-boost mode (Fig. 2B STEP-UP/DOWN when VOUT>VIN) that follows a boost mode (BB-boost mode) (Fig. 2B STEP-UP), and wherein, to control the slope compensation circuit, the controller is further operable to: measure (Fig. 1 124) an output voltage (Vout) (Fig. 1 VOUT) of the buck-boost converter; measure an input voltage (Vin) (Fig.1 1 VIN) of the buck-boost converter; and determine (Fig. 1 13) that the Vout meets or exceeds a second threshold (Fig. 1 19) associated with Vout approaching Vin. 
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Namekawa (US 2014/0084882) in view of Sporck (US 2018/0341309).
 	With respect to claim 12, Namekawa makes obvious the IC controller of claim 6 as set forth above, and remains silent as to the voltage ranges.
 	Sporck discloses wherein an output voltage (Vout) of the buck-boost converter (Fig. 5 502) is in a range of approximately 3.3V to 21.5V (Fig. 9 Vsys 6V-10V), wherein an input supply range is in a range of approximately 5V to 24V (Fig. 9 4V-16.5V operating), and wherein the IC controller (Fig. 5 502) is operable to maintain an output voltage (Vout) within a specified percentage range [range required by load] during a change in an input voltage (Vin) from a first voltage to a second voltage. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein an output voltage (Vout) of the buck-boost converter is in a range of approximately 3.3V to 21.5V, wherein an input supply range is in a range of approximately 5V to 24V, and wherein the IC controller is operable to maintain an output voltage (Vout) within a specified percentage range during a change in an input voltage (Vin) from a first voltage to a second voltage, in order to provide the required output voltages from the available input voltages in a small package.

 	Claim(s) 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sporck (US 2018/0341309) in view of Namekawa (US 2014/0084882).
 	With respect to claim 14, Sporck discloses a Universal Serial Bus (USB) device comprising: a buck-boost converter (Fig. 5 502) comprising an input terminal (Fig. 9 Vsys) and an output terminal (Fig  9 Vin sources Iout); a USB Type-C connector (Fig. 9 USB TYPE-C) comprising a VBUS line ; and an integrated circuit (IC) controller (Fig. 5 502) comprising: a VBUS terminal (Fig. 5 504) coupled to the VBUS line of the USB Type-C connector and the output terminal of the buck-boost converter. Sporck remains silent as to the details of the buck-boost converter.
 	Namekawa discloses a controller as set forth above. See claim 6 for additional details. It would have been obvious to a person of ordinary skill in the art at the time of filing of the invention to implement the controller of Namekama in the buck-boost converter in order to respond to an abrupt change in the load or the continuity at the time of switching between a step-down operation/a step-up/down operation/a step-up operation (Nakekawa paragraph 4).

 	With respect to claims 17-18, Sprock in view of Namekawa make obvious the USB device as set forth above. See claims 9-10, respectively, for additional details.
Allowable Subject Matter
 	Claims 7-8, 11, 13, 15-16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 
 	With respect to claim 7, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the first mode is a buck-boost mode that follows a buck mode (BB-buck mode), and wherein, to control the slope compensation circuit, the controller is further operable to: cause the slope compensation circuit to store a charge in a capacitor of the slope compensation circuit during a first BB cycle; and cause the slope compensation circuit to apply the charge during a second BB cycle to start the second BB cycle with a higher voltage than the first BB cycle.  	With respect to claim 8, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the first mode is a buck-boost mode that follows a boost mode (BB-boost mode), and wherein, to control the slope compensation circuit, the controller is further operable to: disable the slope compensation circuit during a first BB cycle; and enable the slope compensation circuit during a second BB cycle that follows the first BB cycle. 
 	With respect to claim 11, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,  wherein the slope compensation circuit comprises: a current source; a first switch coupled to an output of the current source; a capacitor coupled to an output node and the output of the CSA; and a second switch coupled between the output node and the output of the CSA.  	With respect to claim 13, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the controller comprises a hardware state machine to detect the transition from the first mode to the second mode and send one or more control signals to the slope compensation circuit to control the slope compensation circuit to nullify the error in the output caused by the transition.  	Claims 15-16 and 19-20 are indicated as possessing allowable subject matter primarily for the same reasons as claims 7-8, 11 and 13.
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Singnurkar (US 2011/0199062), Wu (US 2011/0187336), Hari (US 2015/0381039), Bennet (US 2016/0006336) and Tanabe (US 2014/0084883) disclose slope compensation.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839